Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 8-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
In addition, claims 18-20 are objected to because claim 18 depends from claims that come after it. And Claims 19 and 20 depend on themselves.
Accordingly, the claims 5, 8-20 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim is indefinite because it is unclear if the recitation of “the pin” in lines 10 and 13 refers to the upper or the lower pin.
In regard to claims 2 and 6, the claim is indefinite “the apertures” lack proper antecedent basis.
In regard to claim 7, the claim is indefinite because it recites “a second pin”, however in precedent claims there are already two pins (a lower and an upper pin) being claimed. Further “the pin” in line 3 lacks proper antecedent basis and it’s indefinite as it is unclear if this is the upper or the lower pin. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20080289268 A1 (hereinafter ‘Sarkisian’).
In regard to claim 1, Sarkisian teaches a joint comprising: 
a tenon (provided by plates 16a and 16b);
a mortise for receiving the tenon (18a, 18b –see fig. 1 and 3);
an aperture (31) formed through one of: the tenon and an interior wall of the mortise; and 
an upper pin (32) which extends from the other of: the tenon and the interior wall of the mortise;
a lower pin (other 32, see fig. 8) which extends from the other of: the tenon and the interior wall of the mortise;
wherein the aperture is engaged by the pin in use such that the tenon is supported within the mortise (see figs. 10-11), and the tenon is capable of rotational, vertical and horizontal motion within the mortise (as illustrated in fig. 12) in a plane substantially 
In regard to claims 2, 3, 6 and 7, Sarkisian teaches the aperture is formed through the tenon (as noted above in claim 1), the pin extends from the interior wall of the mortise and the pin engages the apertures such that the tenon is supported on the pin (as seen in fig. 11-13).
In regard to claim 4, Sarkisian teaches the pin extends through at least one jaw (18a) of the mortise (see fig. 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633